Name: Commission Regulation (EEC) No 365/89 of 14 February 1989 fixing for the Greek drachma a specific monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy;  foodstuff
 Date Published: nan

 15. 2. 89 Official Journal of the European Communities No L 43/19 COMMISSION REGULATION (EEC) No 365/89 of 14 February 1989 fixing for the Greek drachma a specific monetary coefficient applicable on imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 10 (2) thereof, Whereas the monetary coefficients applicable on imports of dried grapes from 2 January until 5 March 1989 have been fixed in Commission Regulation (EEC) No 4126/88 (*) ; whereas with effect from 30 January 1989 the agricultural conversion rate for the Greek drachma has been changed ; whereas as a consequence thereof the monetary coefficient for that currency should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 As a derogation from Article 1 of Regulation (EEC) No 4126/88 , the coefficient applicable for the Greek drachma shall with effect from 30 January until 5 March 1989 be 1,236. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 14 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . ft OJ No L 198, 26. 7. 1988, p. 21 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13. 6. 1987, p. 1 . I5) OJ No L 361 , 29. 12. 1988 , p. 47.